Case 2:19-cv-16503-CCC-MF Document 53 Filed 11/16/20 Page 1 of 4 PageID: 316




**NOT FOR PUBLICATION**

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

JODI ASAY,                                               Civil Action No.: 19-16503

                    Plaintiff,                                OPINION and ORDER
v.

NEW JERSEY TRANSIT RAIL
OPERATIONS INC., et al.,
             Defendants.


CECCHI, District Judge.

       This matter comes before the Court on defendant Brotherhood of Locomotive Engineers

and Trainmen’s (“BLET”) motion to dismiss the amended complaint. ECF No. 23. Plaintiff Jodi

Asay (“Plaintiff”) filed a brief in opposition (ECF No. 35) and BLET filed a reply in support of

the motion (ECF No. 36). The Court decides this matter without oral argument pursuant to Rule

78(b) of the Federal Rules of Civil Procedure. It appearing that:

       1.      On August 8, 2019 Plaintiff filed a complaint in the instant matter. ECF No. 1.

Plaintiff subsequently filed an amended complaint (the “Amended Complaint”) on January 17,

2020. ECF No. 6.

       2.      The Amended Complaint alleges that Plaintiff, a former engineer for New Jersey

Transit (“NJ Transit”) raised issues with dangerous practices practiced by NJ Transit such as “short

turns,” and was subsequently retaliated against through false and unwarranted disciplinary charges,

leading to her termination on December 12, 2017. Id. at 6–8. The Amended Complaint contains

two counts. Count One alleges violations of the Federal Railroad Safety Act (“FRSA”) by




                                                 1
Case 2:19-cv-16503-CCC-MF Document 53 Filed 11/16/20 Page 2 of 4 PageID: 317




Defendants NJ Transit, Brown, Decker, Mattison, Antell, and Broschardt 1 for engaging in a pattern

of retaliatory behavior against Plaintiff in response to her concerns about short turns and other

dangerous practices. Id. at 11–12. Count Two alleges that BLET, as Plaintiff’s union, violated its

duty of fair representation by failing to properly and adequately represent Plaintiff in her

disciplinary hearings, including by refusing to allow Plaintiff to call witnesses, refusing to have

the charging officer present, denying access to exculpatory evidence, and failing to object to a

biased arbitrator. Id. at 13.

        3.      BLET moved to dismiss the Amended Complaint on April 6, 2020. ECF No. 23.

BLET argues that Plaintiff’s duty of fair representation claim fails because Plaintiff has not alleged

that any employee of BLET had involvement in Plaintiff’s disciplinary hearings as those matters

are handled by a separate entity, that her duty of fair representation claim is time-barred, and that

Plaintiff’s request for punitive damages is improper. ECF No. 23-1 at 1, 4–5.

        4.      Plaintiff filed a brief in opposition to the motion to dismiss on May 4, 2020, along

with an affidavit. ECF Nos. 35, 35-2. Plaintiff argues that dismissal is not warranted at this time

because BLET Vice President Jim Louis represented her at both hearings where she alleges she

was not adequately represented and because she did not became aware of the alleged retaliation

scheme against her until March 2019, meaning that her claims are timely under the six month

statute of limitations applicable to her duty of fair representation claim. ECF No. 35 at 2, 5.

Plaintiff conceded in her brief in opposition that punitive damages are not recoverable in this

matter. Id. at 13.

        5.      Defendant’s reply focuses largely on the fact that Plaintiff raised new factual




1
 Plaintiff voluntarily dismissed her claims against defendants Brown and Decker on August 3,
2020. ECF No. 48.
                                                  2
Case 2:19-cv-16503-CCC-MF Document 53 Filed 11/16/20 Page 3 of 4 PageID: 318




allegations and arguments in her brief that are not present in the Amended Complaint. See ECF

No. 36 at 2 (“Apparently now understanding that it is indisputable that neither Brown nor Decker,

whose conduct lies at the heart of the Complaint, are BLET officers or have the authority to bind

the BLET, she’s decided to try to cast a wider net. Nowhere does the Complaint mention BLET

Vice President James Louis. “); id. at 4–5 (“Plaintiff now says her tardiness should be excused

because ‘only with hindsight and additional information acquired after her firing was upheld did

she realize’ [that the duty of fair representation] had been breached. This argument is wholly

inconsistent with the facts alleged in her Complaint and it is those allegations, accepted as true,

that must form the basis for the Court’s decision.”).

       6.      Defendant is correct that new factual allegations may not be raised in briefing. See

Pennsylvania ex. Rel. Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is

axiomatic that the complaint may not be amended by the briefs in opposition to a motion to

dismiss.”); McMahon v. Gen. Dynamics Corp., 933 F. Supp. 2d 682, 696 (D.N.J. 2013) (quoting

2 Moore’s Fed. Prac. § 12.34[2]) (“The court may not, for example, take into account additional

facts asserted in a memorandum opposing the motion to dismiss, because such memoranda do not

constitute pleadings under Rule 7(a).”). Plaintiff has, however, sought leave to file a second

amended complaint to address any deficiencies and presumably would include many of the

improperly added allegations from her brief in opposition and accompanying affidavit to the

second amended complaint. ECF No. 35 at 2.

       Accordingly, IT IS on this 16th day of November, 2020,

       ORDERED that BLET’s motion to dismiss the Amended Complaint (ECF No. 23) is

GRANTED; and it is finally




                                                 3
Case 2:19-cv-16503-CCC-MF Document 53 Filed 11/16/20 Page 4 of 4 PageID: 319




          ORDERED that Plaintiff may filed a second amended complaint within thirty (30) days

of entry of this Opinion and Order which contains all relevant factual allegations relating to her

claims.

SO ORDERED.


                                                      CLAIRE C. CECCHI, U.S.D.J.




                                                4
